                   Case 2:12-cr-00092-MCE Document 54 Filed 03/01/21 Page 1 of 2


                                      UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA                               FILED
                                                                                             March 1, 2021
                                                                                           CLERK, US DSITRICT COURT
                                                                                             EASTERN DISTRICT OF
                                                                                                  CALIFORNIA



 UNITED STATES OF AMERICA,                                        No. 2:12-CR-00092-MCE

                      Plaintiff,

          v.                                                                  DETENTION ORDER
                                                                          (Violation of Pretrial Release,
 JAMIR IMARI TATUM,                                                     Probation or Supervised Release)

                      Defendant.


       After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :
               there is probable cause to believe the person has committed a federal, state or local crime while
               on
               release and defendant has not rebutted the presumption that his/her release will endanger
               another or
               the community or
               there is clear and convincing evidence that the defendant has violated another condition of
               release
               and
               based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
               conditions of release that will assure that the defendant will not flee or pose a danger to the safety
               of another person or the community or
               the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
               32.1(a)(D), 46(c), 18 U.S.C. § 3148.

 x     After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
       supervised release) the court finds there is probable cause to believe defendant has violated a condition
       of
       probation or supervised release and the defendant has not met his/her burden of establishing by clear
       and
       convincing evidence that he/she will not flee or pose a danger to another person or to the community.
       18 U.S.C. § 3143.

   IT IS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his/her counsel. Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in which

////
////
////
                Case 2:12-cr-00092-MCE Document 54 Filed 03/01/21 Page 2 of 2


the defendant is confined shall deliver the defendant to a United States Marshal for purpose of an appearance
in connection with a court proceeding.

Dated: March 1, 2021




                                                2
